SUE PETITION FOR REHEARING
Present: GIBBONS, Chief Judge, SEITZ, HIGGINBOTHAM, SLOVITER, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, AND COWEN, Circuit Judges.
The petition for rehearing filed by appellant in the above entitled case having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied. Judge Seitz would grant rehearing in banc because of the appealability issue. He realizes that the evolving state of the law with respect to the parameters of Mitchell v. Forsyth, 472 U.S. 511 (1985), can only be finally settled by the Supreme Court. Nevertheless, he believes the particular issue here fully satisfies the criteria for rehearing in banc. Judges Becker, Sta-pleton, Greenberg and Hutchinson would also grant rehearing.